— Appeal from a decision of the Unemployment *955Insurance Appeal Board, filed July 16, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused suitable employment without good cause.
Claimant initially performed shipping and packing duties for his employer five days a week and was paid $8.20 per hour. Shortly after he was hired, claimant’s salary was increased to $8.90 per hour. Following a brief layoff, claimant was offered his former position in shipping and packing at $8.20 per hour, AV¿ days per week. Claimant objected to the salary decrease and testified that the employer had only offered him a four-day week. Claimant also contended that the higher salary had been in lieu of his participation in a health insurance plan, while the employer’s representative stated that it was for added job duties which were not included in the offer to rehire.
We reject claimant’s assertion that the Unemployment Insurance Appeal Board erred in determining that claimant refused an offer of suitable employment without good cause (see, Matter of De Witt [Levine], 50 AD2d 683). We note that the fact that the salary offered was less than that previously earned by claimant does not constitute good cause for refusing employment (see, Matter of Mangi [Ross], 78 AD2d 571). Additionally, the testimony revealed that the wages and hours offered claimant here were not substantially less favorable than those he had previously received, nor were they less favorable than those prevailing for similar work in the area (see, Matter of De Witt [Levine], supra, at 684). To the extent that claimant’s version of the facts surrounding the job offer differs from that of the employer, a question of credibility was presented for the Board to resolve (see, Matter of Szatko [US Material Handeling Corp.—Hartnett], 171 AD2d 911; Matter of Nunes ¡Roberts], 98 AD2d 934).
Weiss, P. J., Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.